UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 10, 2017 TWINLAB CONSOLIDATED HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 000-55181 46-3951742 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4800 T-Rex Avenue, #305 , Boca Raton, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code ( ) 443-5301 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On March 10, 2017, Twinlab Consolidated Holdings, Inc. (the “Company”) issued a press release announcing that the Board of Directors has set its annual meeting date for May 25, 2017 and has established and fixed March 24, 2017 as the record date for holders of the Company's common stock to be eligible to vote. The press release, the complete text of which is incorporated in this Item 8.01 by reference, is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1Press Release, issued by Twinlab Consolidated Holdings, Inc. dated March 10, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 10, 2017 TWINLAB CONSOLIDATED HOLDINGS, INC. By: /s/ Mary L. Marbach Mary L. Marbach Chief Legal Officer and Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press Release of the Company, dated March 10, 2017.
